Exhibit 10.1

 

EXECUTION VERSION

 

GOLDMAN SACHS  & CO. LLC | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 |
TEL:  (212) 902-1000

 

Opening Transaction

 

To:

 

Eversource Energy

A/C:

 

[Insert Account Number]

From:

 

Goldman Sachs & Co. LLC

Re:

 

Issuer Share Forward Sale Transaction

Ref. No:

 

[Insert Reference Number]

Date:

 

May 30, 2019

 

Dear Sir(s):

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman Sachs & Co. LLC
(“Dealer”) and Eversource Energy (“Counterparty”).  This communication
constitutes a “Confirmation” as referred to in the Agreement specified below.
This Confirmation is a confirmation for purposes of Rule 10b-10 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

1.                                      This Confirmation is subject to, and
incorporates, the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”). In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation will govern. For purposes
of the Equity Definitions, the Transaction will be deemed to be a Share Forward
Transaction.

 

This Confirmation shall supplement, form a part of and be subject to an
agreement (the “Agreement”) in the form of the 1992 ISDA Master Agreement
(Multicurrency—Cross Border) (the “ISDA Form”), as published by ISDA, as if
Dealer and Counterparty had executed the ISDA Form on the date hereof (but
without any Schedule except for (i) the election of Loss and Second Method, New
York law (without regard to New York’s choice of laws doctrine other than Title
14 of Article 5 of the New York General Obligations Law) as the governing law
and US Dollars (“USD”) as the Termination Currency, (ii) the replacement of the
word “third” in the last line of Section 5(a)(i) with the word “first”,
(iii) the election that the “Cross Default” provisions of Section 5(a)(vi) shall
apply to Counterparty with a “Threshold Amount” of USD 50 million, and to Dealer
with a “Threshold Amount” of 3% of the shareholders’ equity of The Goldman Sachs
Group Inc. as of the Trade Date; provided that (a) the phrase “or becoming
capable at such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi) of the Agreement, (b) the following sentence shall be added to
the end thereof: “Notwithstanding the foregoing, a default under subsection
(2) hereof shall not constitute an Event of Default if (i) the default was
caused solely by error or omission of an administrative or operational nature;
(ii) funds were available to enable the party to make the payment when due; and
(iii) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay.” and (iv) the term “Specified
Indebtedness” shall have the meaning specified in Section 14 of the Agreement,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of a party’s banking business.  All other
provisions contained in the Agreement are incorporated into and shall govern
this Confirmation except as expressly modified below.  This Confirmation
evidences a complete and binding agreement between Dealer and Counterparty as to
the terms of the Transaction and replaces any previous agreement between the
parties with respect to the subject matter hereof.

 

The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer or any of its Affiliates,
including The Goldman Sachs Group, Inc. (collectively,

 

--------------------------------------------------------------------------------



 

“Goldman Sachs”) and Counterparty or any confirmation or other agreement between
Goldman Sachs and Counterparty pursuant to which an ISDA Master Agreement is
deemed to exist between Goldman Sachs and Counterparty, then notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which Goldman Sachs and Counterparty are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

 

2.                                      The terms of the particular Transaction
to which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

May 30, 2019

 

 

Effective Date:

June 4, 2019 (the “Scheduled Effective Date”), or such later date on which the
conditions set forth in Section 3 of this Confirmation shall have been
satisfied.

 

 

Buyer:

Dealer

 

 

Seller:

Counterparty

 

 

Maturity Date:

The first anniversary of the Trade Date (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day).

 

 

Shares:

The shares of common stock, par value USD 5.00 per Share, of Counterparty
(Ticker: “ES”)

 

 

Number of Shares:

Initially, (x) if no Initial Hedging Disruption (as defined below) occurs,
11,960,000 Shares (the “Full Number of Shares”) or (y) if an Initial Hedging
Disruption occurs, the Reduced Number of Shares (as defined below), in each
case, as reduced on each Relevant Settlement Date (as defined under “Settlement
Terms” below) by the number of Settlement Shares to which the related Valuation
Date relates.

 

 

Settlement Currency:

USD

 

 

Exchange:

The New York Stock Exchange

 

 

Related Exchange:

All Exchanges

 

 

Prepayment:

Not Applicable

 

 

Variable Obligation:

Not Applicable

 

 

Forward Price:

On the Effective Date, USD71.48, and on any day thereafter, the product of the
Forward Price on the immediately preceding calendar day and

 

 

 

1 + the Daily Rate * (1/365);

 

 

 

provided that the Forward Price on each Forward Price Reduction Date shall be
the Forward Price otherwise in effect on such date minus the Forward Price
Reduction Amount for such Forward Price Reduction Date.

 

 

Daily Rate:

For any day, the Overnight Bank Rate minus 0.75%.

 

2

--------------------------------------------------------------------------------



 

Overnight Bank Rate:

For any day, the rate set forth for such day opposite the caption “Overnight
bank funding rate,” as such rate is displayed on Bloomberg Screen “OBFR01
<Index> <GO>”, or any successor page; provided that, if no rate appears for a
particular day on such page, the rate for the immediately preceding day for
which a rate does so appear shall be used for such day.

 

 

Forward Price Reduction Dates:

As set forth on Annex B hereto.

 

 

Forward Price Reduction Amount:

For each Forward Price Reduction Date, the Forward Price Reduction Amount set
forth opposite such date on Annex B.

 

 

Valuation:

 

 

 

Valuation Date:

For any Settlement (as defined below), if Physical Settlement is applicable, as
designated in the relevant Settlement Notice (as defined below); or if Cash
Settlement or Net Share Settlement is applicable, the last Unwind Date for such
Settlement. Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date.

 

 

Unwind Dates:

For any Cash Settlement or Net Share Settlement, each day on which Dealer (or
its agent or affiliate) purchases Shares in the market in connection with such
Settlement, starting on the First Unwind Date for such Settlement.

 

 

First Unwind Date:

For any Cash Settlement or Net Share Settlement, as designated in the relevant
Settlement Notice.

 

 

Unwind Period:

For any Cash Settlement or Net Share Settlement, the period starting on the
First Unwind Date for such Settlement and ending on the Valuation Date for such
Settlement.

 

 

Settlement Terms:

 

 

 

Settlement:

Any Physical Settlement, Cash Settlement or Net Share Settlement of all or any
portion of the Transaction.

 

 

Settlement Notice:

Subject to “Early Valuation” below, Counterparty may elect to effect a
Settlement of all or any portion of the Transaction by designating one or more
Scheduled Trading Days following the Effective Date and on or prior to the
Maturity Date to be Valuation Dates (or, with respect to Cash Settlements or Net
Share Settlements, First Unwind Dates, each of which First Unwind Dates shall
occur no later than the 90th Scheduled Trading Day immediately preceding the
Maturity Date) in a written notice to Dealer (a “Settlement Notice”) delivered
no later than the applicable Settlement Method Election Date, which notice shall
also specify (i) the number of Shares (the “Settlement Shares”) for such
Settlement (not to exceed the number of Undesignated Shares as of the date of
such Settlement Notice) and (ii) the Settlement Method applicable to such
Settlement; provided that (A) Counterparty may not designate a First Unwind Date
for a Cash Settlement or a Net Share Settlement if, as of the date of such
Settlement Notice, any Shares have been designated as Settlement Shares for a
Cash Settlement or a Net Share Settlement for which the related Relevant
Settlement Date has not occurred; (B) if the Number of Shares as of the Maturity
Date is not zero, then the Maturity

 

3

--------------------------------------------------------------------------------



 

 

Date shall be a Valuation Date for a Physical Settlement and the number of
Settlement Shares for such Settlement shall be the Number of Shares as of the
Maturity Date (provided that if the Maturity Date occurs during any Unwind
Period, then the provisions set forth below opposite “Early Valuation” shall
apply as if the Maturity Date were the Early Valuation Date); and
(C) Counterparty may not designate a First Unwind Date for a Cash Settlement or
a Net Share Settlement unless Counterparty complies with any applicable
requirements under Section 8 below.

 

 

Undesignated Shares:

As of any date, the Number of Shares minus the number of Shares designated as
Settlement Shares for Settlements for which the related Relevant Settlement Date
has not occurred.

 

 

Settlement Method Election:

Applicable; provided that:

 

 

 

(i) Net Share Settlement shall be deemed to be included as an additional
settlement method under Section 7.1 of the Equity Definitions;

 

 

 

(ii) Counterparty may elect Cash Settlement or Net Share Settlement only if
Counterparty represents and warrants to Dealer in the Settlement Notice
containing such election that, as of the date of such Settlement Notice,
(A) Counterparty is not aware of any material nonpublic information concerning
itself or the Shares, (B) Counterparty is electing the settlement method and
designating the First Unwind Date specified in such Settlement Notice in good
faith and not as part of a plan or scheme to evade compliance with Rule 10b-5
under the Exchange Act (“Rule 10b-5”) or any other provision of the federal
securities laws, (C) Counterparty is not “insolvent” (as such term is defined
under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”)), (D) Counterparty would be able to purchase a
number of Shares equal to the greater of (x) the number of Settlement Shares
designated in such Settlement Notice and (y) a number of Shares with a value as
of the date of such Settlement Notice equal to the product of (I) such number of
Settlement Shares and (II) the then-current Forward Price in compliance with the
laws of Counterparty’s jurisdiction of organization, (E) it is not electing Cash
Settlement or Net Share Settlement to create actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) and (F) such election, and
settlement in accordance therewith, does not and will not violate or conflict
with any law, regulation or supervisory guidance applicable to Counterparty, or
any order or judgment of any court or other agency of government applicable to
it or any of its assets, and any governmental consents that are required to have
been obtained by Counterparty with respect to such election or settlement have
been obtained and are in full force and effect and all conditions of any such
consents have been complied with; and

 

 

 

(iii) Notwithstanding any election to the contrary in any Settlement Notice,
Physical Settlement shall be applicable:

 

 

 

(A)       to all of the Settlement Shares designated in such Settlement Notice
if, on the date such Settlement Notice is received by Dealer, (I) the trading
price per Share on the Exchange (as determined by Calculation Agent) is below
USD35.74 (the

 

4

--------------------------------------------------------------------------------



 

 

“Threshold Price”) or (II) Dealer determines in good faith and in its reasonable
judgment, based on advice of counsel, that it would be unable to purchase a
number of Shares in the market sufficient to unwind its hedge position in
respect of the Transaction and satisfy its delivery obligation hereunder, if
any, by the Maturity Date (x) in a manner that (A) would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be subject to the safe
harbor provided by Rule 10b-18(b) under the Exchange Act and (B) would not raise
material risks under applicable securities laws or (y) due to the lack of
sufficient liquidity in the Shares (each, a “Trading Condition”); or

 

 

 

(B)       to all or a portion of the Settlement Shares designated in such
Settlement Notice if, on any day during the relevant Unwind Period, (I) the
trading price per Share on the Exchange (as determined by the Calculation Agent)
is below the Threshold Price or (II) Dealer determines, in good faith and in its
reasonable judgment, based on advice of counsel, that a Trading Condition has
occurred, in which case the provisions set forth below in the third paragraph
opposite “Early Valuation Date” shall apply as if such day were the Early
Valuation Date and (x) for purposes of clause (i) of such paragraph, such day
shall be the last Unwind Date of such Unwind Period and the “Unwound Shares”
shall be calculated to, and including, such day and (y) for purposes of clause
(ii) of such paragraph, the “Remaining Shares” shall be equal to the number of
Settlement Shares designated in such Settlement Notice minus the Unwound Shares
determined in accordance with clause (x) of this sentence.

 

 

Electing Party:

Counterparty

 

 

Settlement Method Election Date:

With respect to any Settlement, the 3rd Scheduled Trading Day immediately
preceding (x) the Valuation Date, in the case of Physical Settlement, or (y) the
First Unwind Date, in the case of Cash Settlement or Net Share Settlement.

 

 

Default Settlement Method:

Physical Settlement

 

 

Physical Settlement:

Notwithstanding Section 9.2(a)(i) of the Equity Definitions, on the Settlement
Date, Dealer shall pay to Counterparty an amount equal to the Forward Price on
the relevant Valuation Date multiplied by the number of Settlement Shares for
such Settlement, and Counterparty shall deliver to Dealer such Settlement
Shares.

 

 

Settlement Date:

The Valuation Date.

 

 

Net Share Settlement:

On the Net Share Settlement Date, if the Net Share Settlement Amount is greater
than zero, Counterparty shall deliver a number of Shares equal to the Net Share
Settlement Amount (rounded down to the nearest integer) to Dealer, and if the
Net Share Settlement Amount is less than zero, Dealer shall deliver a number of
Shares equal to the absolute value of the Net Share Settlement Amount (rounded
down to the nearest integer) to Counterparty, in either case, in accordance with
Section 9.4 of the Equity Definitions, with the Net Share Settlement Date deemed
to be a “Settlement Date” for purposes of such Section 9.4, and, in either

 

5

--------------------------------------------------------------------------------



 

 

case, plus cash in lieu of any fractional Shares included in the Net Share
Settlement Amount but not delivered due to rounding required hereby, valued at
the Settlement Price.

 

 

Net Share Settlement Date:

The date that follows the Valuation Date by one Settlement Cycle.

 

 

Net Share Settlement Amount:

For any Net Share Settlement, an amount equal to the Forward Cash Settlement
Amount divided by the Settlement Price.

 

 

Forward Cash Settlement Amount:

Notwithstanding Section 8.5(c) of the Equity Definitions, the Forward Cash
Settlement Amount for any Cash Settlement or Net Share Settlement shall be equal
to (i) the number of Settlement Shares for such Settlement multiplied by (ii) an
amount equal to (A) the Settlement Price minus (B) the Relevant Forward Price.

 

 

Relevant Forward Price:

For any Cash Settlement or Net Share Settlement, the weighted average of the
Forward Prices on each Unwind Date relating to such Settlement (weighted based
on the number of Shares purchased by Dealer or its agent or affiliate on each
such Unwind Date in connection with such Settlement).

 

 

Settlement Price:

For any Cash Settlement or Net Share Settlement, the weighted average price of
the purchases of Shares made by Dealer (or its agent or affiliate) during the
Unwind Period relating to such Settlement (weighted based on the number of
Shares purchased by Dealer or its agent or affiliate on each Unwind Date in
connection with such Settlement as determined by the Calculation Agent), plus an
amount as determined by Dealer in a commercially reasonable manner not to exceed
USD0.03.

 

 

Unwind Activities:

The times and prices at which Dealer (or its agent or affiliate) purchases any
Shares during any Unwind Period shall be at Dealer’s discretion; provided, that
Dealer shall act in a commercially reasonable manner when determining the times
and prices at which to purchase Shares during any Unwind Period and the prices
shall reflect prevailing market prices at the time of the purchase. Without
limiting the generality of the foregoing, in the event that Dealer concludes,
based on the advice of counsel, that that it is appropriate with respect to any
applicable legal, regulatory or self-regulatory requirements or related policies
and procedures (whether or not such requirements, policies or procedures are
imposed by law or have been voluntarily adopted by Dealer so long as such
policies have been adopted by Dealer in good faith and are generally applicable
in similar situations in a non-discriminatory manner) (a “Regulatory
Disruption”), for it to refrain from purchasing Shares on any Scheduled Trading
Day that would have been an Unwind Date but for the occurrence of a Regulatory
Disruption. Dealer will use good faith efforts to notify Counterparty in writing
that a Regulatory Disruption has occurred on such Scheduled Trading Day without
specifying (and Dealer shall not otherwise communicate to Counterparty) the
nature of such Regulatory Disruption, and, for the avoidance of doubt, such
Scheduled Trading Day shall not be an Unwind Date and such Regulatory Disruption
shall be a Market Disruption Event as applicable for such Scheduled Trading Day
or the relevant portion thereof.

 

 

Relevant Settlement Date:

For any Settlement, the Settlement Date, Cash Settlement Payment Date or Net
Share Settlement Date, as the case may be.

 

6

--------------------------------------------------------------------------------



 

Settlement Currency:

USD

 

 

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.2 (last sentence only), 9.8, 9.9, 9.10 and 9.11 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is the issuer of the Shares.

 

 

Share Adjustments:

 

 

 

Potential Adjustment Events:

An Extraordinary Dividend shall not constitute a Potential Adjustment Event. For
the avoidance of doubt, the declaration or payment of a cash dividend with
respect to the Shares will not constitute a Potential Adjustment Event.

 

 

Extraordinary Dividend:

Any dividend or distribution on the Shares with an ex-dividend date occurring on
any day following the Trade Date (other than (i) any dividend or distribution of
the type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity
Definitions or (ii) a regular, quarterly cash dividend to the extent such
dividend (x) has an ex-dividend date that occurs on or after the Forward Price
Reduction Date corresponding to such quarter, and (y) for which the amount does
not exceed, on a per Share basis, the Forward Price Reduction Amount set forth
opposite the Forward Price Reduction Date for such quarter on Annex B).

 

 

Method of Adjustment:

Calculation Agent Adjustment

 

 

Extraordinary Events:

 

 

 

Extraordinary Events:

The consequences that would otherwise apply under Article 12 of the Equity
Definitions to any applicable Extraordinary Event (excluding any Failure to
Deliver, Increased Cost of Hedging, Increased Cost of Stock Borrow or any
Extraordinary Event that also constitutes a Bankruptcy Termination Event, but
including, for the avoidance of doubt, any other applicable Additional
Disruption Event) shall not apply.

 

 

Tender Offer:

Applicable

 

 

Delisting:

In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

 

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable; provided that (A) any determination as to whether (i) the adoption
of or any change in any applicable law or regulation (including,

 

7

--------------------------------------------------------------------------------



 

 

without limitation, any tax law) or (ii) the promulgation of or any change in or
public announcement of the formal or informal interpretation by any court,
tribunal or regulatory authority with competent jurisdiction of any applicable
law or regulation (including any action taken by a taxing authority), in each
case, constitutes a “Change in Law” shall be made without regard to Section 739
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date and
(B) Section 12.9(a)(ii) of the Equity Definitions is hereby amended (i) by
adding the words “(including, for the avoidance of doubt and without limitation,
adoption or promulgation of new regulations authorized or mandated by existing
statute)” after the word “regulation” in the second line thereof and (ii) by
replacing the words “the interpretation” with the words “or public announcement
of any formal or informal interpretation” in the third line thereof.

 

 

Failure to Deliver:

Applicable if Dealer is required to deliver Shares hereunder; otherwise, Not
Applicable.

 

 

Hedging Disruption:

Applicable

 

 

Increased Cost of Hedging:

Applicable; provided that Section 12.9(b)(vi) of the Equity Definitions shall be
amended by (i) deleting clause (C) of the second sentence thereof and
(ii) deleting the third and fourth sentences thereof.

 

 

Increased Cost of Stock Borrow:

Applicable; provided that Section 12.9(b)(v) of the Equity Definitions shall be
amended by (i) deleting clause (C) of the second sentence thereof and
(ii) deleting the third, fourth and fifth sentences thereof. For the avoidance
of doubt, upon the announcement of any event that, if consummated, would result
in a Merger Event or Tender Offer, the term “rate to borrow Shares” as used in
Section 12.9(a)(viii) of the Equity Definitions shall include any cost borne or
amount payable by the Hedging Party in respect of maintaining or reestablishing
a commercially reasonable hedge position, including, but not limited to, any
assessment or other amount payable by the Hedging Party to a lender of Shares in
respect of any merger or tender offer premium, as applicable.

 

 

Initial Stock Loan Rate:

25 basis points per annum

 

 

Loss of Stock Borrow:

Applicable.

 

 

Maximum Stock Loan Rate:

200 basis points per annum

 

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer, provided, however, that all
calculations, adjustments, choices and determinations by the Determining Party
shall be made in good faith and in a commercially reasonable manner (it being
understood that the Determining Party shall be subject to the requirements of
the second paragraph under “Calculation Agent” below).

 

8

--------------------------------------------------------------------------------



 

Early Valuation:

 

 

 

Early Valuation:

Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, at any time (x) following the occurrence of a Hedging Event,
the declaration by Issuer of an Extraordinary Dividend, or an ISDA Event or
(y) if an Excess Section 13 Ownership Position, an Excess FPA Ownership Position
or an Excess Regulatory Ownership Position exists, the Calculation Agent (or, in
the case of an ISDA Event that is an Event of Default or Termination Event, the
party entitled to designate an Early Termination Date in respect of such event
pursuant to Section 6 of the Agreement) shall have the right to designate any
Scheduled Trading Day to be the “Early Valuation Date”, in which case the
provisions set forth in this “Early Valuation” section shall apply, in the case
of an Event of Default or Termination Event, in lieu of Section 6 of the
Agreement. For the avoidance of doubt, any amount calculated in connection with
an “Early Valuation” (in respect of which Counterparty satisfies its payment
and/or delivery obligations under this “Early Valuation” section) as a result of
an Extraordinary Dividend shall not be adjusted by the value associated with
such Extraordinary Dividend.

 

 

 

If the Early Valuation Date occurs on a date that is not during an Unwind
Period, then the Early Valuation Date shall be a Valuation Date for a Physical
Settlement, and the number of Settlement Shares for such Settlement shall be the
Number of Shares on the Early Valuation Date; provided that Dealer may in good
faith and in its commercially reasonable discretion elect to permit Counterparty
to elect Cash Settlement or Net Share Settlement or to designate more than one
Early Valuation Date (in which case, such Early Valuation Date will relate to a
number of Settlement Shares designated by Dealer).

 

 

 

If the Early Valuation Date occurs during an Unwind Period, then (i) (A) the
last Unwind Date of such Unwind Period shall be deemed to be the Early Valuation
Date, (B) a Settlement shall occur in respect of such Unwind Period, and the
Settlement Method elected by Counterparty in respect of such Settlement shall
apply, and (C) the number of Settlement Shares for such Settlement shall be the
number of Unwound Shares for such Unwind Period on the Early Valuation Date, and
(ii) (A) the Early Valuation Date shall be a Valuation Date for an additional
Physical Settlement (provided that Dealer may in its good faith and commercially
reasonable discretion elect that the Settlement Method elected by Counterparty
for the Settlement described in clause (i) of this sentence shall apply) and
(B) the number of Settlement Shares for such additional Settlement shall be the
number of Remaining Shares on the Early Valuation Date.

 

 

 

Notwithstanding the foregoing, in the case of a Nationalization, Insolvency or
Merger Event, if at the time of the related Settlement Date or Net Share
Settlement Date, as applicable, the Shares have changed into cash or any other
property or the right to receive cash or any other property, the Calculation
Agent shall adjust the nature of the Shares as it determines appropriate to
account for such change.

 

 

ISDA Event:

(i) Any Event of Default or Termination Event, other than an Event of Default or
Termination Event that also constitutes a Bankruptcy Termination Event, that
gives rise to the right of either party to designate an Early Termination Date
pursuant to Section 6 of the Agreement or (ii) the announcement of any event or
transaction that, if consummated,

 

9

--------------------------------------------------------------------------------



 

 

would result in a Merger Event, Tender Offer, Nationalization, Delisting or
Change in Law, in each case, as determined by the Calculation Agent.

 

 

Amendment to Merger Event:

Section 12.1(b) of the Equity Definitions is hereby amended by deleting the
remainder of such Section beginning with the words “in each case if the Merger
Date is on or before” in the fourth to last line thereof.

 

 

Hedging Event:

(i) A Loss of Stock Borrow or Hedging Disruption or (ii) (A) an Increased Cost
of Stock Borrow or (B) an Increased Cost of Hedging, in the case of sub-clause
(A) or (B), in connection with which Counterparty does not elect, and so notify
the Hedging Party of its election, in each case, within the required time period
to either amend the Transaction pursuant to Section 12.9(b)(v)(A) or
Section 12.9(b)(vi)(A) of the Equity Definitions, as applicable, or pay an
amount determined by the Calculation Agent that corresponds to the relevant
Price Adjustment pursuant to Section 12.9(b)(v)(B) or Section 12.9(b)(vi)(B) of
the Equity Definitions, as applicable.

 

 

Remaining Shares:

On any day, the Number of Shares as of such day (or, if such day occurs during
an Unwind Period, the Number of Shares as of such day minus the Unwound Shares
for such Unwind Period on such day).

 

 

Unwound Shares:

For any Unwind Period on any day, the aggregate number of Shares with respect to
which Dealer has unwound its hedge position in respect of the Transaction in
connection with the related Settlement as of such day.

 

 

Acknowledgements:

 

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgements Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgements:

Applicable

 

 

Transfer:

Notwithstanding anything to the contrary in the Agreement, Dealer may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of Dealer under the Transaction, in whole or in part, without the
consent of Counterparty, to an affiliate of Dealer; provided that (a) (i) such
affiliate’s obligations are guaranteed by The Goldman Sachs Group, Inc. or
(ii) the long-term, unsecured and unsubordinated credit rating (“Credit Rating”)
of the transferee or assignee is equal to or better than the Credit Rating of
Dealer, as specified by either Standard and Poor’s Rating Group, Inc. (“S&P”) or
Moody’s Investors Service, Inc. (“Moody’s”) (or their respective successors),
or, if either S&P or Moody’s ceases to rate such debt, at least an equivalent
rating or better by a substitute rating agency mutually agreed by Counterparty
and Dealer, at the time of such assignment, transfer or set over, (b) no Event
of Default or Termination Event with respect to which Dealer is the sole
Defaulting Party or Affected Party, as applicable, would result from such
transfer or assignment, and (c) the transferee shall be eligible to provide and
shall provide a United States Internal Revenue Service Form W-9, W-8IMY
(indicating “qualified derivatives dealer” status) or W-8ECI with respect to any
payments or

 

10

--------------------------------------------------------------------------------



 

 

deliveries under the Transaction and shall be a “dealer” within the meaning of
section 1.1001-4(b)(1) of the Regulations.

 

 

Calculation Agent:

Dealer, provided, that following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, then Counterparty
shall have the right to designate an independent nationally recognized
third-party dealer in the market in over-the-counter corporate equity
derivatives reasonably acceptable to Dealer to act, during the period commencing
on the date such Event of Default occurred and ending on the Early Termination
Date with respect to such Event of Default (or, if applicable, the date on which
such Event of Default is no longer continuing), as the Calculation Agent.

 

 

 

Following any determination or calculation by the Calculation Agent hereunder,
upon a written request by Counterparty, the Calculation Agent will promptly (but
in any event within five Exchange Business Days) provide to Counterparty by
e-mail to the e-mail address provided by Counterparty in such written request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such determination
or calculation (including any assumptions used in making such determination or
calculation), it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary models used by it for such determination
or calculation or any information that may be proprietary or confidential or
subject to an obligation not to disclose such information. The Calculation Agent
shall at all times act in good faith and in a commercially reasonable manner.

 

 

Counterparty Payment Instructions:

Bank of America, N.A.

 

Bank ABA: 026009593

 

Bank Account Name: Eversource Energy Concentration Account

 

Bank Account Number: 0050252484

 

 

Dealer Payment Instructions:

To be provided by Dealer.

 

 

Counterparty’s Contact Details for Purpose of Giving Notice:

Eversource Energy

 

247 Station Drive

 

Westwood, MA 02090

 

Attention: Assistant Treasurer

 

Telephone: (781) 441-8127

 

Fax: (781) 441-3086

 

Email: Emilie.ONeil@eversource.com

 

 

Dealer’s Contact Details for Purpose of Giving Notice:

Goldman Sachs & Co. LLC

 

200 West Street

 

New York, NY 10282-2198

 

Attention: Simon Watson, Equity Capital Markets

 

Telephone: 212-902-2317

 

Facsimile: 212-256-5738

 

Email: simon.watson@ny.ibd.email.gs.com

 

 

With a copy to:

Attention: Adam Bilali

 

Telephone: 212-357-2021

 

Email: adam.bilali@gs.com

 

11

--------------------------------------------------------------------------------



 

 

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

3.                                      Effectiveness.

 

The effectiveness of this Confirmation and the Transaction shall be subject to
the following conditions:

 

(a)   the representations and warranties of Counterparty contained in the
Underwriting Agreement dated the date hereof among Counterparty and Dealer, as
representative of the Underwriters party thereto (the “Underwriting Agreement”),
and any certificate delivered pursuant thereto by Counterparty shall be true and
correct on the Effective Date as if made as of the Effective Date;

 

(b)   Counterparty shall have performed all of the obligations required to be
performed by it under the Underwriting Agreement on or prior to the Effective
Date;

 

(c)   all of the conditions set forth in Section 6 of the Underwriting Agreement
shall have been satisfied;

 

(d)   the Initial Closing Date (as defined in the Underwriting Agreement) shall
have occurred as provided in the Underwriting Agreement;

 

(e)   all of the representations and warranties of Counterparty hereunder and
under the Agreement shall be true and correct on the Effective Date as if made
as of the Effective Date; and

 

(f)    Counterparty shall have performed all of the obligations required to be
performed by it hereunder and under the Agreement on or prior to the Effective
Date, including without limitation its obligations under Section 6 hereof.

 

Notwithstanding the foregoing or any other provision of this Confirmation, if
(x) on or prior to 9:00 a.m., New York City time, on the date the Initial
Closing Date (as defined in the Underwriting Agreement) is scheduled to occur,
Dealer, in its good faith and commercially reasonable judgment, is unable to
borrow and deliver for sale the Full Number of Shares or (y) in Dealer’s good
faith and commercially reasonable judgment, it would incur a stock loan cost of
more than 25 basis points per annum with respect to all or any portion of the
Full Number of Shares (in each case, an “Initial Hedging Disruption”), the
effectiveness of this Confirmation and the Transaction shall be limited to the
number of Shares Dealer may borrow at a cost of not more than 25 basis points
per annum (such number of Shares, the “Reduced Number of Shares”), which, for
the avoidance of doubt, may be zero.

 

4.             Additional Mutual Representations and Warranties. For purposes of
Section 3(f) of the Agreement,  Dealer represents that it is a “U.S. person”
within the meaning of section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations (the “Regulations”), an exempt recipient under section
1.6049-4(c)(1)(ii)(A) of the Regulations, and a “dealer” within the meaning of
section 1.1001-4(b)(1) of the Regulations. For purposes of Section 3(f) of the
Agreement, Counterparty represents that it is (a) a “U.S. person” within the
meaning of section 1.1441-4(a)(3)(ii) of the Regulations, and (b) an exempt
recipient under section 1.6049-4(c)(1)(ii)(A) of the Regulations. In addition to
the representations and warranties in the Agreement, each party represents and
warrants to the other party that it is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and an “accredited
investor” as defined in Section 2(a)(15)(ii) of the Securities Act of 1933 (as
amended) (the “Securities Act”), and is entering into the Transaction hereunder
as principal and not for the benefit of any third party. The parties acknowledge
that Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the Settlement
Price.

 

5.             Additional Representations and Warranties of Counterparty.  In
addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to Dealer, and
agrees with Dealer, that:

 

12

--------------------------------------------------------------------------------



 

(a)   without limiting the generality of Section 13.1 of the Equity Definitions,
it acknowledges that Dealer is not making any representations or warranties with
respect to the treatment of the Transaction under any accounting standards,
including without limitation ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, FASB Statements 128, 133, as amended, 149 or 150, EITF
00-19, 01-6, 03-6 or 07-5, ASC Topic 480, Distinguishing Liabilities from
Equity, ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity
(or any successor issue statements) or under the Financial Accounting Standards
Board’s Liabilities & Equity Project;

 

(b)   other than the exercise of any rights under the Agreement or this
Confirmation, it will not knowingly take any action or refrain from taking any
action that would limit or in any way adversely affect Dealer’s rights under the
Agreement or this Confirmation in any material respect;

 

(c)   it shall not take any action to reduce or decrease the number of Shares
held in its treasury below the sum of (i) the Number of Shares plus (ii) the
total number of Shares issuable upon settlement (whether by net share settlement
or otherwise) of any other transaction or agreement to which it is a party;

 

(d)   it will not repurchase any Shares if, immediately following such
repurchase, the Number of Shares would be equal to or greater than 4.5% of the
number of then-outstanding Shares and it will notify Dealer promptly (but in any
event within 2 Scheduled Trading Days) upon the announcement or consummation of
any repurchase of Shares in an amount that, taken together with the amount of
all repurchases since the date of the last such notice (or, if no such notice
has been given, since the Trade Date), exceeds 0.5% of the number of
then-outstanding Shares;

 

(e)   it is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);

 

(f)    neither it nor any of its officers, directors, managers or similar
persons is aware of any material non-public information regarding itself or the
Shares; it is entering into this Confirmation and will provide any Settlement
Notice in good faith and not as part of a plan or scheme to evade compliance
with Rule 10b-5 or any other provision of the federal securities laws; it has
not entered into or altered any hedging transaction relating to the Shares
corresponding to or offsetting the Transaction; and it has consulted with its
own advisors as to the legal aspects of its adoption and implementation of this
Confirmation under Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”);

 

(g)   [Reserved];

 

(h)   to Counterparty’s actual knowledge, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares, other than Sections 13 and 16 under the
Exchange Act; provided that Counterparty makes no representation or warranty
regarding any such requirement that is applicable generally to the ownership of
equity securities by Dealer or its affiliates solely as a result of their being
a financial institution or a broker-dealer;

 

(i)    as of the Trade Date and as of the date of any payment or delivery by
Counterparty or Dealer hereunder, it is not and will not be “insolvent” (as such
term is defined under Section 101(32) of the Bankruptcy Code);

 

(j)    it is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended;

 

(k)   it: (i) is an “institutional account” as defined in FINRA Rule 4512(c);
and (ii) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities, and will exercise independent judgment in evaluating
any recommendations of Dealer or its associated persons; and

 

(l)    IT UNDERSTANDS THAT THE TRANSACTION IS SUBJECT TO COMPLEX RISKS WHICH MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR

 

13

--------------------------------------------------------------------------------



 

QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS.

 

6.                                      Additional Covenants of Counterparty.

 

(a)   Counterparty acknowledges and agrees that any Shares delivered by
Counterparty to Dealer on any Settlement Date or Net Share Settlement Date will
be (i) held in Counterparty’s treasury until delivery (unless otherwise agreed
by the parties), (ii) approved for listing or quotation on the Exchange, subject
to official notice of issuance, and (iii) registered under the Exchange Act,
and, when delivered by Dealer (or an affiliate of Dealer) to securities lenders
from whom Dealer (or an affiliate of Dealer) borrowed Shares in connection with
hedging its exposure to the Transaction, will be freely saleable without further
registration or other restrictions under the Securities Act in the hands of
those securities lenders, irrespective of whether any such stock loan is
effected by Dealer or an affiliate of Dealer.  Accordingly, Counterparty agrees
that any Shares so delivered will not bear a restrictive legend and will be
deposited in, and the delivery thereof shall be effected through the facilities
of, the Clearance System.  In addition, Counterparty represents and agrees that
any such Shares shall be, upon such delivery, duly and validly authorized,
issued and outstanding, fully paid and nonassessable, free of any lien, charge,
claim or other encumbrance.

 

(b)   Counterparty agrees that Counterparty shall not enter into or alter any
hedging transaction relating to the Shares corresponding to or offsetting the
Transaction. Without limiting the generality of the provisions set forth
opposite the caption “Unwind Activities” in Section 2 of this Confirmation,
Counterparty will not, during any Unwind Period, seek to control or influence
Dealer’s decision to make any “purchases or sales” (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) under or in connection with the Transaction entered into
under this Confirmation, including, without limitation, Dealer’s decision to
enter into any hedging transactions.

 

(c)   Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation must be effected in accordance with
the requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c).  Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no
such amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

 

(d)   Counterparty will, within three Exchange Business Days, notify Dealer upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default.

 

(e)   Neither Counterparty nor any of its “affiliated purchasers” (as defined by
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall take any action that
would cause any purchases of Shares by Dealer. or any of its Affiliates in
connection with any Cash Settlement or Net Share Settlement not to meet the
requirements of the safe harbor provided by Rule 10b-18 if such purchases were
made by Counterparty. Without limiting the generality of the foregoing, during
any Unwind Period, except with the prior written consent of Dealer, Counterparty
will not, and will cause its affiliated purchasers (as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or announce or commence any tender offer
relating to, any Shares (or equivalent interest, including a unit of beneficial
interest in a trust or limited partnership or a depository share) or any
security convertible into or exchangeable for the Shares. However, the foregoing
shall not (a) limit Counterparty’s ability, pursuant to any issuer “plan” (as
defined in Rule 10b-18), to re-acquire Shares from employees in connection with
such plan or program, (b) limit Counterparty’s ability to withhold Shares to
cover tax liabilities associated with such a plan, (c) prohibit any purchases
effected by or for an issuer “plan” by an “agent independent of the issuer”
(each as defined in Rule 10b-18), (d) otherwise restrict Counterparty’s or any
of its affiliates’ ability to repurchase Shares under privately negotiated,
off-exchange transactions with any of its employees, officers, directors,
affiliates or any third party that will not result in market transactions or (e)
limit Counterparty’s ability to grant stock and options to “affiliated
purchasers” (as defined in Rule 10b-18) or the ability of such affiliated
purchasers to acquire such stock or options in connection with any issuer “plan”
(as defined in Rule 10b-18) for directors, officers and employees or any
agreements with respect to any such plan for directors, officers or employees of
any entities that are acquisition targets of Counterparty, and in connection
with any such purchase under (a) through (e) above, Counterparty will be deemed
to represent to Dealer that such purchase does not constitute a “Rule 10b-18
purchase” (as defined in Rule 10b-18).

 

14

--------------------------------------------------------------------------------



 

(f)    Counterparty will not engage in any distribution (as defined in
Regulation M promulgated under the Exchange Act (“Regulation M”)) that would
cause a “restricted period” (as defined in Regulation M) to occur with respect
to the Shares during any Unwind Period.

 

(g)   Counterparty shall: (i) prior to the opening of trading in the Shares on
any day on which Counterparty makes, or expects to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any Merger
Transaction, notify Dealer of such public announcement; (ii) promptly notify
Dealer following any such announcement that such announcement has been made;
(iii) promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Dealer with written notice specifying
(A) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date for the Merger Transaction that were not effected through
Dealer or its affiliates and (B) the number of Shares purchased pursuant to the
proviso in Rule 10b-18(b)(4) under the Exchange Act for the three full calendar
months preceding such announcement date. Counterparty acknowledges that any such
notice may result in a Regulatory Disruption, a Trading Condition or an Early
Valuation or may affect the length of any ongoing Unwind Period; accordingly,
Counterparty acknowledges that its delivery of such notice must comply with the
standards set forth in Section 6(c) above. Such written notice shall be deemed
to be a certification by Counterparty to Dealer that such information is true
and correct. In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders. “Merger Transaction” means any merger, acquisition
or similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

 

7.             Termination on Bankruptcy.  The parties hereto agree that,
notwithstanding anything to the contrary in the Agreement or the Equity
Definitions, the Transaction constitutes a contract to issue a security of
Counterparty as contemplated by Section 365(c)(2) of the Bankruptcy Code and
that the Transaction and the obligations and rights of Counterparty and Dealer
(except for any liability as a result of breach of any of the representations or
warranties provided by Counterparty in Section 4 or Section 5 above) shall
immediately terminate, without the necessity of any notice, payment (whether
directly, by netting or otherwise) or other action by Counterparty or Dealer,
if, on or prior to the final Settlement Date, Cash Settlement Payment Date or
Net Share Settlement Date, an Insolvency Filing occurs or any other proceeding
commences with respect to Counterparty under the Bankruptcy Code (a “Bankruptcy
Termination Event”). The parties hereto agree and acknowledge that (i) at any
point prior to any Insolvency Filing in respect of the Issuer, Counterparty
shall have the unilateral right to elect Physical Settlement of the Transaction
pursuant to the provisions set forth above under the heading “Settlement Terms”;
and (ii) the Transaction shall automatically terminate on the date of any
Insolvency Filing pursuant to the provisions set forth in the immediately
preceding sentence only if and to the extent that Counterparty failed to elect
Physical Settlement of the Transaction pursuant to the provisions set forth
above under the heading Settlement Terms prior to the relevant Insolvency
Filing.

 

8.             Additional Provisions.  (a)  Dealer acknowledges and agrees that
Counterparty’s obligations under the Transaction are not secured by any
collateral and that this Confirmation is not intended to convey to Dealer rights
with respect to the transactions contemplated hereby that are senior to the
claims of common stockholders in any U.S. bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to this Confirmation or the
Agreement; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transaction other than the
Transaction.

 

(b)   The parties hereto intend for:

 

(i)            the Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 555 and 561 of the Bankruptcy Code;

 

(ii)           the rights given to Dealer pursuant to “Early Valuation” in
Section 2 above to constitute “contractual rights” to cause the liquidation of a
“securities contract” and to set off mutual debts and claims in connection with
a “securities contract”, as such terms are used in Sections 555 and 362(b)(6) of
the Bankruptcy Code;

 

15

--------------------------------------------------------------------------------



 

(iii)          any cash, securities or other property provided as performance
assurance, credit support or collateral with respect to the Transaction to
constitute “margin payments” and “transfers” under a “securities contract” as
defined in the Bankruptcy Code;

 

(iv)          all payments for, under or in connection with the Transaction, all
payments for Shares and the transfer of Shares to constitute “settlement
payments” and “transfers” under a “securities contract” as defined in the
Bankruptcy Code; and

 

(v)           any or all obligations that either party has with respect to this
Confirmation or the Agreement to constitute property held by or due from such
party to margin, guaranty or settle obligations of the other party with respect
to the transactions under the Agreement (including the Transaction) or any other
agreement between such parties.

 

(c)   Notwithstanding any other provision of the Agreement or this Confirmation,
in no event will Counterparty be required to deliver in the aggregate in respect
of all Settlement Dates, Net Share Settlement Dates or other dates on which
Shares are delivered in respect of any amount owed under this Agreement a number
of Shares greater than (i) two times the Number of Shares minus (ii) the
aggregate number of Shares delivered by Counterparty to Dealer under the
applicable Transaction prior to such Settlement Date (as adjusted for stock
splits and similar events) (the “Capped Number”). Counterparty represents and
warrants to Dealer (which representation and warranty shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of Shares held in its treasury that are not
reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”). In the event Counterparty shall
not have delivered the full number of Shares otherwise deliverable as a result
of this Section 8(c) (the resulting deficit, the “Deficit Shares”), Counterparty
shall be continually obligated to deliver Shares, from time to time until the
full number of Deficit Shares have been delivered pursuant to this paragraph,
when, and to the extent that, (A) Shares are repurchased, acquired or otherwise
received by Counterparty or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(B) Shares held in Counterparty’s treasury that are reserved for delivery in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (C) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions (such events as
set forth in clauses (A), (B) and (C) above, collectively, the “Share Issuance
Events”). Counterparty shall promptly notify Dealer of the occurrence of any of
the Share Issuance Events (including the number of Shares subject to clause (A),
(B) or (C) and the corresponding number of Shares to be delivered) and, as
promptly as reasonably practicable, deliver such Shares thereafter. Counterparty
shall not, until Counterparty’s obligations under the Transaction have been
satisfied in full, use any Shares that become available for potential delivery
to Dealer as a result of any Share Issuance Event for the settlement or
satisfaction of any transaction or obligation other than the Transaction or
reserve any such Shares for future issuance for any purpose other than to
satisfy Counterparty’s obligations to Dealer under the Transaction.

 

(d)   The parties intend for this Confirmation to constitute a “Contract” as
described in the letter dated October 6, 2003 submitted on behalf of Goldman,
Sachs & Co. to Paula Dubberly of the staff of the Securities and Exchange
Commission (the “Staff”) to which the Staff responded in an interpretive letter
dated October 9, 2003.

 

(e)   The parties intend for this Transaction (taking into account purchases of
Shares in connection with any Cash Settlement or Net Share Settlement) to comply
with the requirements of Rule 10b5-1(c)(1)(i)(A) under the Exchange Act and for
this Confirmation to constitute a binding contract or instruction satisfying the
requirements of 10b5-1(c) and to be interpreted to comply with the requirements
of Rule 10b5-1(c).

 

(f)    Notwithstanding any provisions of the Agreement, all communications
relating to the Transaction or the Agreement shall be transmitted exclusively
through Dealer at 200 West Street, New York, New York 10282-2198, Telephone No.
(212) 902-1981, Facsimile No. (212) 428-1980/1983.

 

(g)   For the purpose of Sections 4(a)(i) and (ii) of the Agreement, each party
agrees to deliver a complete and accurate duly executed United States Internal
Revenue Service Form W-9 (or successor thereto) to the other party upon (1)
execution of this Confirmation, (2) promptly upon reasonable request of the
other party, and (3) promptly upon learning that any form or other document
previously provided has become obsolete or incorrect.

 

16

--------------------------------------------------------------------------------



 

(h)   The parties agree that the definitions and provisions contained in the
Attachment to the ISDA 2012 FATCA Protocol as published by the International
Swaps and Derivatives Association, Inc. on August 15, 2012 and available at
www.isda.org, are incorporated into and apply to the Agreement with respect to
this Transaction as if set forth in full therein.

 

(i)    To the extent that either party to the Agreement with respect to this
Transaction is not an adhering party to the ISDA 2015 Section 871(m) Protocol
published by the International Swaps and Derivatives Association, Inc. on
November 2, 2015 and available at www.isda.org (the “871(m) Protocol”), the
parties agree that the definitions, provisions and amendments contained in the
Attachment to the 871(m) Protocol are hereby incorporated by reference in, and
shall form part of, the Agreement with respect to this Transaction as if set
forth in full herein.  The parties further agree that, solely for purposes of
applying such definitions, provisions and amendments to the Agreement with
respect to this Transaction, references in the 871(m) Protocol to “each Covered
Master Agreement” will be deemed references to the Agreement, and references to
the “Implementation Date” shall be deemed to be references to the Trade Date of
this Transaction.

 

9.             Indemnification.  Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and its assignees and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities (or actions in respect thereof), joint or
several, incurred by or asserted against such Indemnified Party arising out of,
in connection with, or relating to, the execution or delivery of this
Confirmation, the performance by the parties hereto of their respective
obligations under the Transaction, any breach of any covenant or representation
made by Counterparty in this Confirmation or the Agreement or the consummation
of the transactions contemplated hereby.  Counterparty shall not be liable for
any losses, claims, damages or liabilities (or expenses relating thereto) of any
Indemnified Party that result from the bad faith, gross negligence, or willful
misconduct of such Indemnified Party (in each case, as conclusively determined
by a court of competent jurisdiction in a final and non-appealable judgment). 
If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold harmless any Indemnified Party, then
Counterparty shall contribute, to the maximum extent permitted by law, to the
amount paid or payable by the Indemnified Party as a result of such loss, claim,
damage or liability.  In addition, Counterparty will reimburse any Indemnified
Party for all third party expenses (including reasonable counsel fees and
expenses) as they are incurred in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. 
Counterparty also agrees that no Indemnified Party shall have any liability to
Counterparty or any person asserting claims on behalf of or in right of
Counterparty in connection with or as a result of any matter referred to in this
Confirmation except to the extent that any losses, claims, damages, liabilities
or expenses incurred by Counterparty result from the gross negligence, willful
misconduct or bad faith of the Indemnified Party.  The provisions of this
Section 9 shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and/or delegation of the Transaction made
pursuant to the Agreement or this Confirmation shall inure to the benefit of any
permitted assignee of Dealer.

 

10.          Beneficial Ownership.  Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Dealer be entitled to
receive, or be deemed to receive, Shares to the extent that, upon such receipt
of such Shares, (i) the “beneficial ownership” (within the meaning of Section 13
of the Exchange Act and the rules promulgated thereunder) of Shares by Dealer,
any of its affiliates’ business units subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Dealer with respect to “beneficial ownership” of
any Shares (collectively, “Dealer Group”) would be equal to or greater than 4.5%
of the outstanding Shares (an “Excess Section 13 Ownership Position”), (ii)
Dealer’s ultimate parent entity would purchase, acquire or take (as such terms
are used in the Federal Power Act) at any time on the relevant date in excess of
7.5% of the outstanding Shares (an “Excess FPA Ownership Position”), (iii)
Dealer would hold 5% or more of the number of Shares or 5% or more of
Counterparty’s outstanding voting power as of the Trade Date (an “Excess
Exchange Ownership Position”) or (iv) Dealer, Dealer Group or any person whose
ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any state or
federal bank holding company or banking laws, or any federal, state or local
laws, regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”), would own, beneficially own, constructively own, control,
hold the power to vote or otherwise meet a relevant definition of ownership in
excess of a number of Shares equal to

 

17

--------------------------------------------------------------------------------



 

(x) the lesser of (A) the maximum number of Shares that would be permitted under
Applicable Laws and (B) the number of Shares that would give rise to reporting
or registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws and with respect to which such requirements have not been met or the
relevant approval has not been received or that would give rise to any
consequences under the constitutive documents of Counterparty or any contract or
agreement to which Counterparty is a party, in each case minus (y) 1% of the
number of Shares outstanding on the date of determination (such condition
described in clause (iv), an “Excess Regulatory Ownership Position”).  If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, (i) Counterparty’s obligation to make such delivery shall not
be extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Dealer gives notice to Counterparty that such delivery would not result in (x)
Dealer Group directly or indirectly so beneficially owning in excess of 4.5% of
the outstanding Shares and (y) the occurrence of an Excess FPA Ownership
Position, an Excess Exchange Ownership Position or an Excess Regulatory
Ownership Position and (ii) if such delivery relates to a Physical Settlement,
notwithstanding anything to the contrary herein, Dealer shall not be obligated
to satisfy the portion of its payment obligation corresponding to any Shares
required to be so delivered until the date Counterparty makes such delivery.

 

11.          Non-Confidentiality.  The parties hereby agree that (i) effective
from the date of commencement of discussions concerning the Transaction,
Counterparty and each of its employees, representatives, or other agents may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Transaction and all materials of any kind,
including opinions or other tax analyses, provided by Dealer and its affiliates
to Counterparty relating to such tax treatment and tax structure; provided that
the foregoing does not constitute an authorization to disclose the identity of
Dealer or its affiliates, agents or advisers, or, except to the extent relating
to such tax structure or tax treatment, any specific pricing terms or commercial
or financial information, and (ii) Dealer does not assert any claim of
proprietary ownership in respect of any description contained herein or therein
relating to the use of any entities, plans or arrangements to give rise to a
particular United States federal income tax treatment for Counterparty.

 

12.          Restricted Shares.  If Counterparty is unable to comply with the
covenant of Counterparty contained in Section 6(a) above or Dealer otherwise
determines in its reasonable opinion that any Shares to be delivered to Dealer
by Counterparty may not be freely returned by Dealer to securities lenders as
described in the covenant of Counterparty contained in Section 6(a) above, then
delivery of any such Settlement Shares (the “Unregistered Settlement Shares”)
shall be effected pursuant to Annex A hereto, unless waived by Dealer.

 

13.          Governing Law.  Notwithstanding anything to the contrary in the
Agreement, the Agreement, this Confirmation and all matters arising in
connection with the Agreement and this Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).

 

14.                               Set-Off.

 

(a)           The parties agree that upon the occurrence of an Event of Default
or Termination Event with respect to a party who is the Defaulting Party or the
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation).  Y will give
notice to the other party of any set-off effected under this Section 14.

 

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.  If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained.  Nothing in this Section 14 shall be
effective to create a charge or other security interest.  This Section 14 shall
be without prejudice and in addition to any right of set-off, combination of
accounts,

 

18

--------------------------------------------------------------------------------



 

lien or other right to which any party is at any time otherwise entitled
(whether by operation of law, contract or otherwise).

 

(b)           Notwithstanding anything to the contrary in the foregoing, Dealer
agrees not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from Dealer to Counterparty with respect to
contracts or instruments that are not Equity Contracts.  “Equity Contract” means
any transaction or instrument that does not convey to Dealer rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.

 

15.          Staggered Settlement.  Notwithstanding anything to the contrary
herein, Dealer may, by prior notice to Counterparty, satisfy its obligation to
deliver any Shares or other securities on any date due (an “Original Delivery
Date”) by making separate deliveries of Shares or such securities, as the case
may be, at more than one time on or prior to such Original Delivery Date, so
long as the aggregate number of Shares and other securities so delivered on or
prior to such Original Delivery Date is equal to the number required to be
delivered on such Original Delivery Date.

 

16.          Jurisdiction. Section 13(b) of the Agreement is deleted in its
entirety and replaced by the following:

 

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Confirmation or this Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or declines to accept the Proceedings on the grounds
of lacking such jurisdiction; (B) the Proceedings are commenced by a party for
the purpose of enforcing against the other party’s property, assets or estate
any decision or judgment rendered by any court in which Proceedings may be
brought as provided hereunder; (C) the Proceedings are commenced to appeal any
such court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under this Agreement or the
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

 

17.                               U.S. Stay Regulations.

 

(1) Recognition of the U.S. Special Resolution Regimes

 

(a)           In the event that Dealer becomes subject to a proceeding under (i)
the Federal Deposit Insurance Act and the regulations promulgated thereunder or
(ii) Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and the regulations promulgated thereunder (a “U.S. Special Resolution Regime”),
the transfer from Dealer of this Confirmation, and any interest and obligation
in or under, and any property securing, this Confirmation, will be effective to
the same extent as the transfer would be effective under the U.S. Special
Resolution Regime if this Confirmation, and any interest and obligation in or
under, and any property securing, this Confirmation were governed by the laws of
the United States or a state of the United States.

 

(b)           In the event that Dealer or an Affiliate becomes subject to a
proceeding under a U.S. Special Resolution Regime, any Default Rights (as
defined in 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable (“Default Right”))
under this Confirmation that may be exercised against Dealer are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if this Confirmation were governed by the
laws of the United States or a state of the United States.

 

(2) Limitation on Exercise of Certain Default Rights Related to an Affiliate’s
Entry Into Insolvency Proceedings.

 

19

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary in this Confirmation, the Parties
expressly acknowledge and agree that:

 

(a)           Counterparty shall not be permitted to exercise any Default Right
with respect to this Confirmation or any Affiliate Credit Enhancement that is
related, directly or indirectly, to an Affiliate of Dealer becoming subject to
receivership, insolvency, liquidation, resolution, or similar proceeding (an
“Insolvency Proceeding”), except to the extent that the exercise of such Default
Right would be permitted under the provisions of 12 C.F.R. 252.84, 12 C.F.R.
47.5 or 12 C.F.R. 382.4, as applicable; and

 

(b)           Nothing in this Confirmation shall prohibit the transfer of any
Affiliate Credit Enhancement, any interest or obligation in or under such
Affiliate Credit Enhancement, or any property securing such Affiliate Credit
Enhancement, to a transferee upon or following an Affiliate of Dealer becoming
subject to an Insolvency Proceeding, unless the transfer would result in the
Counterparty being the beneficiary of such Affiliate Credit Enhancement in
violation of any law applicable to the Counterparty.

 

(3) U.S. Protocol

 

If Counterparty has previously adhered to, or subsequently adheres to, the ISDA
2018 U.S. Resolution Stay Protocol as published by the International Swaps and
Derivatives Association, Inc. as of July 31, 2018 (the “ISDA U.S. Protocol”),
the terms of such protocol shall be incorporated into and form a part of this
Confirmation and the terms of the ISDA U.S. Protocol shall supersede and replace
the terms of this Section 26. For purposes of incorporating the ISDA U.S.
Protocol, Dealer shall be deemed to be a Regulated Entity, Counterparty shall be
deemed to be an Adhering Party, and this Confirmation shall be deemed to be a
Protocol Covered Agreement. Capitalized terms used but not defined in this
paragraph shall have the meanings given to them in the ISDA U.S. Protocol.

 

(4) Pre-existing In-Scope Agreements

 

Dealer and Counterparty agree that to the extent there are any outstanding
“in-scope QFCs,” as defined in 12 C.F.R. § 252.82(d), that are not excluded
under 12 C.F.R. § 252.88, between Dealer and Counterparty that do not otherwise
comply with the requirements of 12 C.F.R. § 252.2, 252.81—8 (each such
agreement, a “Preexisting In-Scope Agreement”), then each such Preexisting
In-Scope Agreement is hereby amended to include the foregoing provisions in this
Section 26, with references to “this Confirmation” being understood to be
references to the applicable Preexisting In-Scope Agreement.

 

For purposes of this Section 26:

 

“Affiliate” is defined in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k).

 

“Credit Enhancement” means any credit enhancement or credit support arrangement
in support of the obligations of Dealer under or with respect to this
Confirmation, including any guarantee, collateral arrangement (including any
pledge, charge, mortgage or other security interest in collateral or title
transfer arrangement), trust or similar arrangement, letter of credit, transfer
of margin or any similar arrangement.

 

18.          Delivery of Cash.  For the avoidance of doubt, nothing in this
Confirmation or the Agreement shall be interpreted as requiring Counterparty to
deliver cash in respect of the settlement of the Transaction hereunder, except
in circumstances where cash settlement is within Counterparty’s control
(including, without limitation, where Counterparty elects to deliver or receive
cash or fails timely to elect to deliver Shares in respect of such settlement).
For the avoidance of doubt, the preceding sentence shall not be construed as
limiting (i) the Private Placement Procedures set forth in Annex A hereto, (ii)
any damages that may be payable by Counterparty as a result of breach of this
Confirmation or (iii) Dealer’s rights hereunder in respect of a Nationalization,
Insolvency or Merger Event in respect of which the Shares have changed into cash
or any other property or the right to receive cash or any other property.

 

19.          Counterparts.  This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

 

20

--------------------------------------------------------------------------------



 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

 

Yours faithfully,

 

 

 

GOLDMAN SACHS & CO. LLC

 

 

 

By:

/s/ Michael Voris

 

 

Name: Michael Voris

 

 

Title: Managing Director

 

Agreed and accepted by:

 

 

 

Eversource Energy

 

 

 

By:

/s/ John M. Moreira

 

 

Name: John M. Moreira

 

 

Title: Senior Vice President and Treasurer

 

 

--------------------------------------------------------------------------------



 

ANNEX A

 

PRIVATE PLACEMENT PROCEDURES

 

If Counterparty delivers Unregistered Settlement Shares pursuant to Section 12
above (a “Private Placement Settlement”), then:

 

(a)         all Unregistered Settlement Shares shall be delivered to Dealer (or
any affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by
Section 4(a)(2) thereof;

 

(b)         as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any affiliate of Dealer designated
by Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);

 

(c)          as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with Dealer (or any affiliate of
Dealer designated by Dealer) in connection with the private placement of such
shares by Counterparty to Dealer (or any such affiliate) and the private resale
of such shares by Dealer (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements customary for private placements of equity securities, in
form and substance satisfactory to Dealer (in which case, the Calculation Agent
shall make any adjustments to the terms of the Transaction that are necessary,
in its reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of the Shares in a
private placement); and

 

(d)         in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), Counterparty shall, if so requested by
Dealer, prepare, in cooperation with Dealer, a private placement memorandum in
form and substance reasonably satisfactory to Dealer.

 

In the case of a Private Placement Settlement, Dealer shall, in good faith and
in its commercially reasonable discretion, adjust the amount of Unregistered
Settlement Shares to be delivered to Dealer hereunder in a commercially
reasonable manner to reflect the fact that such Unregistered Settlement Shares
may not be freely returned to securities lenders by Dealer and may only be
saleable by Dealer at a discount to reflect the lack of liquidity in
Unregistered Settlement Shares.

 

If Counterparty delivers any Unregistered Settlement Shares in respect of the
Transaction, Counterparty agrees that (i) such Shares may be transferred by and
among Dealer and its affiliates and (ii) after the minimum “holding period”
within the meaning of Rule 144(d) under the Securities Act has elapsed after the
applicable Settlement Date, Counterparty shall promptly remove, or cause the
transfer agent for the Shares to remove, any legends referring to any transfer
restrictions from such Shares upon delivery by Dealer (or such affiliate of
Dealer) to Counterparty or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer or its affiliates in
connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, each without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer).

 

--------------------------------------------------------------------------------



 

ANNEX B

 

FORWARD PRICE REDUCTION AMOUNTS

 

Forward Price Reduction Date:

 

Forward Price Reduction Amount:

 

September 19, 2019

 

USD

0.535

 

December 19, 2019

 

USD

0.535

 

March 3, 2020

 

USD

0.535

 

May 19, 2020

 

USD

0.535

 

 

--------------------------------------------------------------------------------